Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 12/28/2020 has been entered.. Claim(s) 1-3, 6, 8-11, 14, 16-18, 20 is/are pending in the application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-11, 14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaram (U.S. Patent App Pub 20200099531) in view of Muller (U.S. Patent app pub 20200092091) in view of Jan (U.S. Patent App Pub 20200099575) in view of Nolan (U.S. Patent App Pub 20190034936).

Regarding claim 1,
(See paragraphs 102, 105, 106, 107, Chidambaram teaches “The IoT platform 914 associates 1602 the smart contract identifier with the IoT data, based on the device group and smart contract identifier mapping performed by the dynamic smart contract component 902. The blockchain IoT component 904 receives the IoT data, and it triggers its related smart contract in blockchain 920. In this example, the first device group 1002' calls the first smart contract 1 922a, and the second device group calls the third smart contract 922c.” ; receiving a series of IOT data)
calculating, by one or more processing units, a hash value of the processing result; (See paragraphs 107-108, 112-113, Chidambaram teaches “Once the secure IoT data (which is signed and includes the hash value of the original data) reaches the blockchain IoT component 904, the decryption component 1804 thereon begins executing. The signed data is decrypted with the public key, and the IoT data hash and decrypted data is verified to determine whether it is original or has been tampered with.”; calculate a hash value processing result)
comparing the hash value of the processing result and a hash value of an expected result stored in a blockchain system;  (See paragraphs 108, 112-113, Chidambaram teaches “The public key will be present in the blockchain IoT component 904. If the decrypted hash matches a second computed hash of the same data, it proves that the data has not changed since it was signed.”; comparing the hash value of the expected results)
(See paragraphs 108, 112-113, Chidambaram teaches “The public key will be present in the blockchain IoT component 904. If the decrypted hash matches a second computed hash of the same data, it proves that the data has not changed since it was signed. If the two hashes do not match, the data has either been tampered with in some way (indicating an integrity problem), or the signature was created with a private key that does not correspond to the public key presented by the signer (indicating an authentication problem).” ; two hashes do not match then determining that there has been tampering)
Chidambaram does not explicitly teach but Muller teaches attaching, by the one or more processing units, at least one reference data set to the received series of IoT data; (See paragraphs 62-64, Muller adding metadata and other data to the IOT data and generate combined)
processing, by applying analytics code of at least one transformation module implemented by the one or more processing units, the received series of IoT data attached (See paragraphs 62-64, Muller processing the attached data based on Iot data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Muller with Chidambaram because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Muller into Chidambaram is that Muller provides (See paragraphs 3, 14, Muller)
Chidambaram and Muller do not explicitly teach but Jan teaches wherein the data set is of a referenced data set.;  the hash value of the wherein the processing result is of the at least one reference data set. (See abstract, paragraphs 7,  59, 60, 67, claim 11, Jan teaches “The network interface is connected to an Internet of Things (IoT) system, and configured to receive a network topology data and a plurality of device metadata of the IoT system, wherein each of the plurality of device metadata comprises a plurality of backup data and a plurality of hash data. The processor is configured to convert the network topology data to a management topology data and convert each of the plurality of device metadata to a management metadata. The storage is configured to store the management topology data and the plurality of management metadata.”; the result of the processing data set )
wherein IoT data attached to the at least one reference data set to obtain a processing result; (See abstract, paragraphs 7,  59, 60, 67, claim 11, Jan teaches “The network interface is connected to an Internet of Things (IoT) system, and configured to receive a network topology data and a plurality of device metadata of the IoT system, wherein each of the plurality of device metadata comprises a plurality of backup data and a plurality of hash data.”; Iot combined data obtain a processing result)
 with Chidambaram and Muller because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Jan into Chidambaram and Muller is that Jan teaches a processor can speed up the operation of calculating the evaluation cost of transmitting from each of the first-category nodes to each of the second-category nodes, and reduce the time required for the operation. The device avoids transmitting incomplete or erroneous data to the object of failover, which leads to partial IoT system shutdown, and increasing the stability of the system, therefore making the overall system more robust and efficient. (See paragraphs [0006] ,  [0007], Jan)
Chidambaram and Muller and Jan do not explicitly teach but Nolan teaches hashinq the series of loT data to produce a hash result; in response to the hash result matching a loT hash value stored in a first blockchain system,(See paragraphs 112, 152, 153, Nolan teaches IOT data used to produce a hash and storing on the blockchain the matching iot has values.)
wherein the result is stored in a second blockchain system different from the first blockchain system; (See 152 – 153, Nolan teaches The compensating transaction may be handled by an insurance sidechain 1048, a copy of which may be held in the IoT device 1000, or in external units.”; storing the results on a second blockchain aka the sidechain)
identifying, based on a flag of the expected result, a function in the analytics code. (See paragraphs 156, 194, Nolan teaches “Sharing a copy of the blockchain 1046 with other devices may allow other devices to confirm changes in the blockchain 1046 and flag any attempts to change the blockchain 1046 without proper authorization.”; flagging a result function for the blockchain)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Nolan with Chidambaram and Muller and Jan because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Chidambaram and Muller and Jan and Nolan is that Nolan teaches an apparatus for approving transactions from the electronic wallet shares is provided, therefore making the overall system more robust and efficient. (See paragraphs [0002] ,  [0003], Nolan)
	
	Regarding claim 2,
Chidambaram and Muller and Jan  and Nolan teach the method of claim 1, further comprising: generating, before deployment of the at least one transformation module, the expected result based on the at least one data set with the at least one transformation module. (See paragraphs 108, 113, Chidambaram teaches generating result based on the combined data set)
Jan further teaches wherein the data set is of a referenced data set. (See abstract, paragraphs 7,  59, 60, 67, claim 11, Jan teaches “The network interface is connected to an Internet of Things (IoT) system, and configured to receive a network topology data and a plurality of device metadata of the IoT system, wherein each of the plurality of device metadata comprises a plurality of backup data and a plurality of hash data. The storage is configured to store the management topology data and the plurality of management metadata.”; the data set is for the combined data including the management metadata)
 with Chidambaram and Muller because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Jan into Chidambaram and Muller is that Jan teaches a processor can speed up the operation of calculating the evaluation cost of transmitting from each of the first-category nodes to each of the second-category nodes, and reduce the time required for the operation. The device avoids transmitting incomplete or erroneous data to the object of failover, which leads to partial IoT system shutdown, and increasing the stability of the system, therefore making the overall system more robust and efficient. (See paragraphs [0006] ,  [0007], Jan)

	Regarding claim 6,
Chidambaram and Muller and Jan and Nolan teach the method of claim 1, further comprising: attaching the at least one data set to a subgroup data of the received series of IoT data randomly. (See paragraphs 102, 105, Chidambaram the metadata and the iot random data)
Jan further teaches wherein the data set is of a referenced data set. (See abstract, paragraphs 7,  59, 60, 67, claim 11, Jan teaches “The network interface is connected to an Internet of Things (IoT) system, and configured to receive a network topology data and a plurality of device metadata of the IoT system, wherein each of the plurality of device metadata comprises a plurality of backup data and a plurality of hash data.”; the data set is a reference data)
 with Chidambaram and Muller because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Jan into Chidambaram and Muller is that Jan teaches a processor can speed up the operation of calculating the evaluation cost of transmitting from each of the first-category nodes to each of the second-category nodes, and reduce the time required for the operation. The device avoids transmitting incomplete or erroneous data to the object of failover, which leads to partial IoT system shutdown, and increasing the stability of the system, therefore making the overall system more robust and efficient. (See paragraphs [0006] ,  [0007], Jan)

	Regarding claim 8,
Chidambaram and Muller and Jan and Nolan teaches the method of claim 1.
Muller further teaches wherein the flag comprises an identification of the at least one data set. (See paragraphs, 29-30, Muller a flag that identifies the metadata and the data set) See motivation to combine for claim 1.
Jan further teaches wherein the data set is of a referenced data set. (See abstract, paragraphs 7,  59, 60, 67, claim 11, Jan teaches “The network interface is connected to an Internet of Things (IoT) system, and configured to receive a network topology data and a plurality of device metadata of the IoT system, wherein each of the plurality of device metadata comprises a plurality of backup data and a plurality of hash data.”; the data set is a reference data)
 with Chidambaram and Muller because both deal with processing iot data. The advantage of incorporating the above limitation(s) of Jan into Chidambaram and Muller is that Jan teaches a processor can speed up the operation of calculating the evaluation cost of transmitting from each of the first-category nodes to each of the second-category nodes, and reduce the time required for the operation. The device avoids transmitting incomplete or erroneous data to the object of failover, which leads to partial IoT system shutdown, and increasing the stability of the system, therefore making the overall system more robust and efficient. (See paragraphs [0006] ,  [0007], Jan)

Claims 9-10, 14, 16 list all the same elements of claims 1-2, 6, 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 6, 8 applies equally as well to claims 9-10, 14, 16.  Furthermore with regards to the limitation of 9. A computer system, comprising: a processor; a computer-readable memory coupled to the processor, the memory comprising instructions that when executed by the processor perform actions of (See paragraphs 32, 78, Chidambaram)

	Regarding claim 11,
Chidambaram and Muller and Jan and Nolan system of claim 9, the actions further comprising: calculating the hash value of the expected result;  (See paragraphs 108,113, Chidambaram determining the hash value of the result) and transferring  (See paragraphs 108,113, Chidambaram storing the result on the blockchain)

Claims 17-18, 20 list all the same elements of claims 1-2, 6, but in product form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 6 applies equally as well to claims 17-18, 20.  17. A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions of: (See paragraphs 41, 115, Chidambaram )

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
and located in the PTO-892 form. 
Antoniou (U.S. Patent 20180115901) teaches the appliance has a physical security device deployed within a housing coupled to a set of security sensors by a sensor interface. A network security device is deployed within the housing coupled to a first network and a second network. An appliance identifies a correlation between a signal of the set of security sensors and a received network packet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NINOS DONABED/Primary Examiner, Art Unit 2444